DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 6-9, 11-12, 26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2013/0108824) in view of Moser Johannes et al. (GB 2,508,078).
claim 1, Berger teaches a fiber reinforced polymer composite article which includes a four layer non-crimp fabric such that the layers are formed spaced apart oriented rovings containing fibers (“a non-crimp layup having a thickness of one or more non-crimp layers arranged in a stack in which each one of said non-crimp layers is in surface contact with an adjacent one of said non-crimp layers, each one of said non-crimp layers is formed of tows arranged parallel to each other”) (Pg. 3, Paragraph [0030]; Fig. 1B). The article also contains a continuous random fiber mat and a chopped fiber mat (Pg. 3, Paragraph [0031]; Fig. 1C and 1D). These two layers may be arranges such that the two outer layers contain the non-crimp fabric (“a non-woven fabric”) (Pg. 3, Paragraph [0032]; Fig. 2), however, Berger appreciates other configurations the various layers (Pgs. 5-6, Paragraph [0047]). The various layers are then needle punched together (Pg. 4, Paragraph [0033]; Fig. 2). The random fiber layer may be formed from lengths of chopped fiber (“nonwoven fabric layer comprises discontinuous fibers entangled together to form a fiber network”) (Pg. 3, Paragraph [0031]). 
Berger is silent with respect to the discontinuous fibers being embedded through said thickness of the non-crimp layup to secure the non-crimp layup to the nonwoven fabric and the nonwoven fabric forming an outermost surface of the non-crimp fabric.
Moser Johannes teaches a fiber reinforced composite material which comprises a fibrous reinforcement material and a resin material (Pg. 1, Lines 3-5). The fibrous reinforcement takes the form of a non-woven with unidirectional fibers arranged at angles greater than 0 degrees in relation to the lengthwise direction of the fabric (Pg. 5, Lines 5-9). The composite materials may also include a support structure formed as additional fabric layers in order to enable the fabric to be formed with a smoother surface profile reducing air trapped against or inside the fabric when resin is applied (Pg. 5, Lines 29-37). Additionally, the support structure 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the various configurations of Berger such that one configuration is two non-woven scrims or veils are applied on both surfaces of the non-crimp fabric in order to provide the fabric with a smoother surface profile reducing air trapped against or inside the fabric when resin is applied as taught by Maser Johannes. Furthermore, one of ordinary skill in the art would appreciate that the resulting configuration would be random fiber mat, non-crimp fabric/random fiber mat.
As discussed above, fibers from the random fiber mats are needle punched through the non-crimp layers in order to secure the composite together (“tufts of said discontinuous fibers are needle punched though said thickness of said non-crimp layup”).
With respect to the limitation of “a portion of said discontinuous fibers of said nonwoven fabric are embedded through said thickness of said non-crimp layup to secure said plurality of non-crimp layers and said nonwoven fabric together,” it appears as though this property is dependent on the method of needle-punching the non-crimp layup and the nonwoven fabric (See Applicant’s PGPUB, Pg. 5, Paragraph [0067]). Particularly, the method of needle punching embeds the fibers of the nonwoven fabric through the non-crimp layup. This is further taught by Berger such that the method of needle punching employs a tool adapted to engage and capture fibers when the tool is moved in a first direction and is configured to release the fibers in a second direction (Pg. 2, Paragraph [0014]). The fibers which are captured are pushed more deeply into the fiber layer as the tool advances and when released are held in place through frictional engagement or through mechanical interference with other fibers (Pg. 2, 
Therefore, one of ordinary skill in the art would appreciate that the needle punched layers of Berger in view of Moser, which teaches the configuration of random fiber/non-crimp/random fiber as discussed above, would additionally teach the limitation of “a portion of said discontinuous fibers of said nonwoven fabric are embedded through said thickness of said non-crimp layup to secure said plurality of non-crimp layers and said nonwoven fabric together” such that the process of needle punching would push the fibers of the random fiber mats deeper into the other fiber layers until the layers are secured together, as taught by Berger.
Regarding claim 2, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. As discussed above, the resulting configuration of the composites is random fiber/non-crimp/random fiber. Furthermore, one of ordinary skill in the art would appreciate that the random fiber layers of the composite would teach the limitation of said nonwoven fabric comprising a plurality of nonwoven fabric layers such that nonwoven mats stacked without any intervening layers would ultimately be equivalent to a larger single nonwoven mat layer. 
Regarding claim 4, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. The random fiber layer may be formed from lengths of chopped fiber (“nonwoven fabric layer comprises discontinuous fibers entangled together to form a fiber network”) (Pg. 3, Paragraph [0031]).
Regarding claim 6, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. As discussed above, fibers from the random fiber mats are needle punched through the non-crimp layers in order to secure the composite together (“tufts of said discontinuous fibers are needle punched though said thickness of said non-crimp layup”).
claim 7, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. Berger additionally illustrates that the fibers of the rovings are arranged in parallel and are not twisted together (“wherein each one of said tows comprises an untwisted bundle of continuous filaments”) (Fig. 1A and 1B).
Regarding claims 8 and 9, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. Berger additionally teaches the fibers of the various layers being formed from carbon, glass, and aramid fibers (Pg. 3, Paragraph [0020]).
Regarding claim 11, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. Berger additionally illustrates that the non-crimp layers formed of rovings are multi-axial (Fig. 1B).
Regarding claim 12, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. Berger additionally teaches charging the reinforcement with a polymer precursor (“further comprising a matrix material at least partially infused through said one or more non-crimp layer and said non-woven fabric”) (Pg. 6, Paragraph [0048]).
Regarding claim 26, Berger in view of Moser teaches the composites as discussed above with respect to claims 1 and 9. Berger teaches the fibers of the various layers as being one or more of carbon, glass, or aramid fibers (“wherein said reinforcement material and the fiber material are the same”).
Regarding claim 30, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. As discussed above, the resulting configuration of the composite is random fiber/non-crimp/random fiber (“second nonwoven fabric in contact with an opposing outermost one of non-crimp layers, opposite to said non-woven fabric, wherein said second non-woven fabric comprises second discontinuous fibers, forming an opposing outermost surface of said non-crimp fabric”). Berger further teaches needle punching on both sides of the 
Regarding claim 31, Berger in view of Moser teaches the composites as discussed above with respect to claims 1 and 30. As discussed above, the resulting configuration of the composites is random fiber/non-crimp/random fiber. Furthermore, one of ordinary skill in the art would appreciate that the random fiber layers of the composite would teach the limitation of said nonwoven fabric comprising a plurality of nonwoven fabric layers such that nonwoven mats stacked without any intervening layers would ultimately be equivalent to a larger single nonwoven mat layer. 
Regarding claim 32, Berger in view of Moser teaches the composites as discussed above with respect to claims 1 and 30. As discussed above, fibers from the random fiber mats are needle punched in both directions through the non-crimp layers in order to secure the composite together (“first and second tufts of said discontinuous fibers are needle punched though said thickness of said non-crimp layup”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2013/0108824) in view of Moser Johannes et al. (GB 2,508,078) as applied to claim 1 above, and further in view of Meure et al. (US 2016/0089853).
Regarding claim 3, Berger in view of Moser teaches the composites as discussed above with respect to claim 1.

Meure teaches composites structures using a filament network including fibers having different lengths (Pg. 1, Paragraph [0001]). The composites structure may be a multilayer structure (Pg. 2, Paragraph [0026]). The structure may include a filament layer having fibers of different lengths and may be in the form of a nonwoven mat (Pg. 3, Paragraphs [0040] and [0042]). The fibers may include first length fibers in the range of 0.5 to 99.5% of the layer and these fibers may have lengths of 15 to 30 mm (Pg. 4, Paragraph [0057]). The thickness of the composite is preferably 10% smaller using both longer first length fibers and shorter second length fibers and may be in the range of 0.1 to 50 microns (Pgs. 5-6, Paragraph [0070]). This reduced thickness additionally allows for the prevention of a reduction in functionality (Pg. 1, Paragraph [0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the nonwoven layers of Berger such that they are formed with 0.5 to 99.5% longer fibers in order to reduce the thickness and to prevent a reduction in functionality as taught by Meure.
Berger is additionally silent with respect to up to 25% of the fibers from the random fiber mats being needle punched through the non-crimp layup.
However, it would have been obvious to one of ordinary skill in the art before the time of the invention to optimize the ----amount of fibers being needle-punched taught by Berger as the invention is directed to reinforcing layups comprising a nonwoven layer and a non-crimp layup, and the Applicant's invention is also directed towards the same as required by claim 1 of the instant claims. As such, the range of up to 25% of said discontinuous fibers embedded .

Claims 5, 23-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2013/0108824) in view of Moser Johannes et al. (GB 2,508,078) as applied to claim 1 above, and further in view of Blackburn et al. (US 2016/0047073).
Regarding claim 5, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. 
Berger is silent with respect to the random fiber mats being chopped and continuous.
Blackburn teaches a hybrid textile material including strips of non-woven fibers (Pg. 1, Paragraph [0003]). The strips of non-woven fibers may be cut from a larger sheet of a nonwoven veil which is taught to include continuous fibers, chopped fibers, or a combination thereof (Pg. 2, Paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the random mat such that the mat may be formed of continuous fibers, chopped fibers, or a combination thereof as taught in the hybrid textile material of Blackburn which appreciates the use of the combination in a non-woven veil. 
claim 23, Berger in view of Moser teaches the composites as discussed above with respect to claims 1 and 5. As discussed above, he random fiber layer may be formed from a combination of fiber lengths including chopped and continuous fibers (“nonwoven fabric layer comprises discontinuous and continuous fibers entangled together to form a fiber network”) (Pg. 3, Paragraph [0031]).
Regarding claim 24, Berger in view of Moser teaches the composites as discussed above with respect to claims 1 and 5. 
Berger is additionally silent with respect to up to 25% of the fibers from the random fiber mats being needle punched through the non-crimp layup.
However, it would have been obvious to one of ordinary skill in the art before the time of the invention to optimize the ----amount of fibers being needle-punched taught by Berger as the invention is directed to reinforcing layups comprising a nonwoven layer and a non-crimp layup, and the Applicant's invention is also directed towards the same as required by claim 1 of the instant claims. As such, the range of up to 25% of said discontinuous fibers embedded through the thickness of the non-crimp layup as claimed is well within the purview of one of ordinary skill in the art. Furthermore, as taught by Berger above, the method of needle punching provides fibers of different layers to be mechanically engaged in order to secure the layers of the composite together, it would have been obvious to optimize the number of fibers which are mechanically engaged due to needle punching in order to provide a secured composite layup. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAUer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
Regarding claim 25, Berger in view of Moser teaches the composites as discussed above with respect to claims 1 and 5. As discussed above, fibers from the random fiber mats are 
Regarding claims 28 and 29, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. Berger teaches the materials may be formed from carbon fibers, glass fibers, or aramid fibers (Pg. 3, Paragraph [0020]) (“wherein said first and second fiber materials and reinforcement materials are the same”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2013/0108824) in view of Moser Johannes et al. (GB 2,508,078) as applied to claims 1 above, and further in view of Beraud et al. (US 2013/0108823).
Regarding claim 10, Berger in view of Moser teaches the composites as discussed above with respect to claim 1. 
Berger is silent with respect to the non-woven fabric being between 30% and 70% by weight of the non-crimp fabric.
Beraud teaches reinforcing materials comprising an array of ribbons composed of unidirectional fibers (Pg. 1, Paragraph [0001]). The materials may also have nonwoven webs applied to the end faces which contribute to the mechanical properties of the final piece and allow for the ease of preform design for complex molds (Pg. 3, Paragraph [0044]). The non wovens are formed with thicknesses of 0.5 to 50 microns and the ribbons are formed of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
thicknesses of thicknesses of 93 to 305 microns resulting in the percentages below.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the configuration of Berger such that the configuration additionally includes two more random fiber mats to the exterior of the rovings in order to contribute to the mechanical properties of the final piece and allow for the ease of preform design for complex molds such that the random fiber mats are present in an amount ranging from 0.2% to 44.6%.

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2013/0108824) in view of Moser Johannes et al. (GB 2,508,078) as applied to claims 1 and 9 above, and further in view of Strunk (US 5,484,652).
Regarding claim 27, Berger in view of Moser teaches the composites as discussed above with respect to clam 1.
Berger is silent with respect to the fibers of the non-crimp layers being different from the random mat. 
Stunk teaches an article which comprises a continuous woven resin impregnated material which may comprise fiberglass or carbon fibers and a mat of discontinuous and randomly oriented fibers including fiberglass, carbon, polyester, and aramid fibers (Col. 3, Lines 7-18). This combination allows for smoothing out the side of a woven fabric composite (Col. 1, Lines 60-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Berger which appreciates various configurations as discussed above, in which the composite further comprises a mat of discontinuous and randomly oriented fibers in order to provide smoothness to the outer non-crimp fabrics of . 

Response to Arguments
Applicant's arguments filed 10/816/2020 have been fully considered but they are not persuasive. 
On pages 11-12, applicant argues that the rejection fails to provide motivation that would result in the configurations of Berger to be a non-crimp layer with a plurality of non-crimp layers arranged in a stack and a non-woven layer being in contact with an outermost one of non-crimp layers. Applicant further argues that the combination fails to teach the layers of the non-crimp layup would not be in direct contact with an adjacent layer in the layup such that each of the layers in the layup would include a scrim or a veil. 
The examiner first notes that Berger teaches the use of a random fiber mat and a non-crimp layup and teaches a configuration of a random fiber mat and the non-crimp layup (See Previous Rejection, Pg. 3). However, Berger teaches the random fiber mat is located between two non-crimp layups as indicated in figure 6. Berger also appreciates other configurations of the various layers, being the random fiber mat and the non-crimp layup (Pgs. 5-6, Paragraph [0047]). The rejection then turns to Moser Johannes who teaches a fiber-reinforcement with unidirectionally arranged fibers similar to those of the non-crimp layup (See Pages 3-4). The fiber reinforcements are further provided with support structures in order to provide venting pathways to reduce the formation of voids when the resin is provided to the composite structures of Moser Johannes, in addition to providing the required support for the fabric (Pg. 6, Lines 1-3). Berger appreciates this such that the composites of Berger are also impregnated with a resin (Pg. 2-3, Paragraph [0018]). Furthermore, Moser Johannes teaches the support structure may take on the form of a veil or a scrim in order to achieve the above effects, which the 
Applicant further argues on page 13 that Berger in view of Moser Johannes fails to teach the limitation of tufts of discontinuous fibers of a nonwoven fabric that extend through the thickness of a non-crimp layup formed of a plurality of layers, such that Moser teaches the support structure is formed by bonding via stitching and is held in place by a resin and the tack of the resin. 
The examiner first notes that the claims do not preclude the securing of the layers by means other than tufts of the nonwoven fabric layer. As such, the layers may be secured together by means of the tufts extending through the various fiber layers and the tack of the resin. Furthermore, as noted on page 4 of the previous rejection, the method of needle punching appears to secure the various layers by extending various numbers of threads through the layup. 
In conclusion, the examiner contends that each of the limitations of claim 1 are taught by the combination of Berger and Moser Johannes. Lastly, the current rejection is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783